Case 2:20-cv-00782-GW-PLA Document 18 Filed 08/06/20 Page 1 of 1 Page ID #:76



   1

   2
                                                                          JS-6
   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11    SANDRA EDMONDS,                          Case No. CV 20-782-GW-PLAx

  12                       Plaintiff,

  13          v.                                   ORDER TO DISMISS WITH
                                                   PREJUDICE
  14    BRENTWOOD JEFFERSON LLC,
        et al.,
  15
                           Defendants.
  16

  17

  18
             Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents
  19
       before it, and being fully advised finds as follows:
  20
       IT IS ORDERED THAT:
  21
             Plaintiff Sandra Edmonds’s (“Plaintiff”) action against Defendant
  22
       Brentwood Jefferson LLC (“Defendants”) is dismissed with prejudice. Each party
  23
       will be responsible for their own fees and costs.
  24

  25
       Dated: August 6, 2020
  26
                                        _________________________________
  27
                                        HON. GEORGE H. WU, U.S. District Judge
  28
